Exhibit FOR IMMEDIATE RELEASE Media Contact: Tony Brady December 5, 2008 607.433.4189 anthony.brady@wilberbank.com Wilber Corporation and Wilber National Bank Plan to Help Capitalize Upstate Economy COMPANY APPLIES TO U.S. TREASURY DEPARTMENT FOR APPROVAL TO PARTICIPATE IN THE CAPITAL PURCHASE PROGRAM (Oneonta, New York) – The Wilber Corporation (“the Company”), parent company of Wilber National Bank (“the Bank”), announced that it applied to the U.S. Treasury Department for approval to participate in its Capital Purchase Program (“CPP”).The Company applied to access up to $12 million of the 5% cumulative preferred stock offered under the CPP.If approved, this would account for approximately two percent of the Company’s risk-weighted assets. Under the CPP, qualified financial institutions could apply for any amount between one and three percent of their risk weighted assets. The funds provided by the Treasury Department will allow Wilber to continue to expand its lending capabilities in the Capital District and central New York marketplace in accordance with its current growth plans. The CPP is designed to stimulate the economy by providing healthy, well-capitalized financial institutions with inexpensive capital that can be leveraged in the business and consumer credit markets. Wilber intends to leverage the funds obtained under the CPP to provide much needed loans to the upstate economy, in alignment with the Company’s growth initiatives that were enacted in early 2008.Douglas Gulotty, Wilber’s President and CEO noted that, “The federal government response to the financial crisis is not perfect, but in a free market economy, subject to regulatory oversight, it is in all likelihood the best combination of direct and indirect action. In modern times credit and liquidity are inseparable; all transactions involve some form of exchange and are dependent on the assumption that the vast majority of contractual promises will be kept. When confidence falters, only the federal government has the ability to effect positive change on the financial markets. That effort can be converted into a change that benefits the average citizen.” Mr.
